On a former appeal (17 Ala. App. 195, 84 So. 416), this case was reversed and remanded. When again called for trial in the lower court, the plaintiff moved for a nonsuit, which was granted over the objection of the defendant and over the motion of the defendant for judgement nil dicit on his pleas of set-off and recoupment, and his insistence that the trial proceed on said pleas as provided for by Acts of the Legislature 1919, p. 825.
The plaintiff could not by taking a nonsuit deprive the defendant of the right to have judgement against the plaintiff on his pleas if proven, and the case should have proceeded to a determination of these issues; this being the evident intent of the Legislature by such act. There is no merit in the contention *Page 165 
that as this case was pending at the time of the adoption of this act, its provisions could not apply to the instant case. This act is remedial, it neither enlarges nor diminishes an existing right, but as applied to this case simply deprived the plaintiff from precluding the defendant from having a determination of his pleas, founded on or growing out of the same transaction by which the plaintiff sought to fasten liability on the defendant.
Where a new statute deals with procedure only, prima facie it applies to all actions, those which have accrued or are pending and future actions. Sutherland on Statutory Construction, p. 630. There is nothing in the language of the act to indicate a legislative intention that the defendant should be deprived of the right to proceed to judgement on his pleas, only in cases thereafter instituted. Before the passage of the act as a matter of procedure the plaintiff could have taken a nonsuit, and defeated defendant's right to a hearing on his pleas, while after the passage of the act, as a matter of procedure, the plaintiff could still take a nonsuit, but not to the extent of depriving the defendant of the right to have judgment against the plaintiff on such pleas. The act does not impair the obligation of any contract or affect any vested right; it merely furnished the defendant with a mode of procedure, without depriving the plaintiff of any right. It does not compel the plaintiff to proceed in any particular manner with his case, but in case he does proceed in the manner named, it shall not be to the detriment of the defendant where such pleas are on file as stated in the act. To this there is no constitutional objection. Such an application of the act is not so much retroactive as active upon an existing condition of things, to wit, "in all actions of law in which the defendant files a plea of set-off or recoupment," and the plaintiff takes a nonsuit. Laird v. Carton, 196 N.Y. 169, 89 N.E. 822, 25 L.R.A. (N.S.) 189. In support of this construction, we may mention a few cases which are particularly forceful. In Sampeyreac v. U.S., 7 Pet. 222, 8 L. Ed. 665, it was said that it had been repeatedly decided in the Supreme Court of the United States that the retrospective operation of a law providing a remedy forms no objection to it. "Almost every law providing a new remedy affects and operates upon causes of action existing at the time the law is passed." The case of Peoples v. Tibbets, 4 Com. (N.Y.) 384, was an application by the Attorney General for leave to file an information in the nature of a quo warranto under an act to prevent fraudulent bankruptcies by incorporated companies and to facilitate proceedings against them. The statute altered the mode of proceeding so as to permit greater expedition, and the question was as to whether it applied to a matter which had been instituted before its enactment. The Supreme Court held that it did, and that the statute was applicable to all cases within its purview, whether any incipient proceedings might have taken place before its passage or not. To like effect are the cases of Jacquins v. Commonwealth, 9 Cush. (Mass.) 279; Fisher v. Harvey, 6 Colo. 16; and many others.
Courts on the plainest considerations of justice are averse to the retroactive operation of statutes, and confine them to cases arising after their passage, unless the words of the statute, or a clear legislative intent deducible from them, compels an application to the past as well as the future. This doctrine has not, however, been extended to merely remedial statutes, which impair no contract or vested right, and do not disturb past transactions, but preserve and enforce the right and heal defects in existing laws prescribing remedies. Curry v. Landers, 35 Ala. 280; Eskridge v. Ditmars, 51 Ala. 245; Osborn v. Johnson Wall Paper Co., 99 Ala. 309, 13 So. 776; Lea v. Iron Bell Mercantile Co., 119 Ala. 271, 24 So. 28; Edwards v. Williamson, 70 Ala. 145; 25 Rawle C. L. p. 791.
The appellee contends, however, that under act approved September 25, 1919, Acts 1919, p. 556, that it was necessary, before appellant would be entitled to a judgement, to show that 30 days prior thereto copies of said pleas had been served on him. The appellee had filed demurrers to the appellant's pleas, these had been ruled on by the court, and there being a general appearance there was no necessity of a service of a copy of these pleas as required by said act. Birmingham Flooring Mills v. Wilder, 85 Ala. 593, 5 So. 307; Ashby Brick Co. v. Ely 
Walker, 151 Ala. 272, 44 So. 96.
When the case was remanded to the trial court, the cause was at issue on the complaint and the appellant's pleas of set-off and recoupment, these were all matters of record, and irrespective of any affirmative action on the part of appellant, with the case in this condition it was error on the part of the trial court not to proceed to a determination of these pleas. On appellee's motion he was entitled to a nonsuit, but on appellant's pleas, undetermined or undisposed of as shown clearly by the record, he was deprived of a right allowed him under the law, which could not be taken from him by the appellee moving for a nonsuit. The judgment was predicated on a disposition of part of the matters at issue. There should have been a determination of all of the issues. The judgement of the circuit court is reversed.
Reversed and remanded. *Page 166